     Case 2:20-cv-01366-WBS-CKD Document 13 Filed 11/17/20 Page 1 of 3


1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10                                 ----oo0oo----

11

12   VALERIE BROOKS, individually and         No. 2:20-cv-01366-WBS-CKD
     on behalf of all others
13   similarly situated,

14                 Plaintiff,                 ORDER RE: MOTION TO STRIKE
                                              AFFIRMATIVE DEFENSES
15         v.

16   BANK OF SAN FRANCISCO, a
     California corporation; and DOES
17   1 to 10, inclusive,

18                 Defendants.

19

20                                 ----oo0oo----

21              Plaintiff Valerie Brooks (“plaintiff” or “Brooks”)

22   brought this action against Bank of San Francisco (“defendant” or

23   “Bank of San Francisco”) and Does 1 through 101 seeking damages

24   related to defendant’s alleged violations of the Americans with

25

26
           1   The Doe defendants have not appeared and there is no
     indication as to who they are. Accordingly, the court will refer
27   to Bank of San Francisco as the sole defendant for purposes of
     this order.
28
                                          1
     Case 2:20-cv-01366-WBS-CKD Document 13 Filed 11/17/20 Page 2 of 3


1    Disabilities Act (“ADA”), 42 U.S.C. § 12181 et seq., and the

2    Unruh Civil Rights Act, Cal. Civil Code § 51 et seq.          Plaintiff’s

3    Motion to Strike Affirmative Defenses 1-8, 10-13, and 15-18 in

4    Defendant’s Answer is currently before the court.         (“Mot. to

5    Strike”) (Docket No. 8).)

6               Under Federal Rule of Civil Procedure 12(f), “the court

7    may strike from a pleading an insufficient defense or any

8    redundant, immaterial, impertinent, or scandalous matter.”            See

9    Fed. R. Civ. P. 12(f).     Affirmative defenses can be challenged as

10   a matter of pleading or as a matter of law.         See Harris v.

11   Chipotle Mexican Grill, Inc., 303 F.R.D. 625, 627 (E.D. Cal. Oct.

12   7, 2014) (Shubb, J.).     Plaintiff argues that defendant’s fourth,

13   eighth, eleventh, thirteenth, sixteenth, and eighteenth defenses

14   are insufficient as a matter of pleading because they are merely

15   recitations of legal doctrines with no supporting facts or

16   allegations connecting the doctrine at issue to the facts of the

17   case.   (Mot. to Strike at 6, 8–11.)

18              When asserting an affirmative defense, “[a] reference

19   to a doctrine, like a reference to statutory provisions, is

20   insufficient notice.”     Qarbon.com Inc. v. eHelp Corp., 315 F.
21   Supp. 2d 1046, 1049 (N.D. Cal. Feb. 26, 2004).         Defendant has

22   failed to provide facts sufficient to state the nature and

23   grounds of all these affirmative defenses or to connect the label

24   of the doctrines asserted to the facts of this case.          (See Answer

25   at 10–12.)    Accordingly, the fourth, eighth, eleventh,

26   thirteenth, sixteenth, and eighteenth defenses fail to provide
27   fair notice as a matter of pleading and conceivably pose a risk

28   that plaintiff will have to engage in futile discovery,             see
                                          2
     Case 2:20-cv-01366-WBS-CKD Document 13 Filed 11/17/20 Page 3 of 3


1    Rosales, 133 F. Supp. 2d at 1180.

2                Plaintiff argues that Affirmative Defenses 10

3    (Reasonable Portion of Website Accessible) and 15 (Lack of

4    Subject Matter Jurisdiction) are not actually affirmative

5    defenses and should be stricken on that basis.         (Mot. to Strike

6    at 8–10.)    “A defense which demonstrates that plaintiff has not

7    met its burden of proof is not an affirmative defense.”

8    Zivkovic. v. S. Cal. Edison Co., 302 F.3d 1080, 1088 (9th Cir.

9    2002.)    Regardless of whether these defenses are properly

10   characterized as “affirmative,” the court will deny plaintiff’s

11   motion to strike these defenses because plaintiff has failed to

12   show that she will suffer any prejudice if these defenses are

13   left in the defendants’ Answer.       See Rosales, 133 F. Supp. 2d at

14   1180.     In fact, it is more likely that the parties and the court

15   have already expended more resources than necessary on this

16   motion.

17               IT IS THEREFORE ORDERED that plaintiff’s motion to

18   strike defendant’s affirmative defenses be, and the same hereby

19   is, GRANTED as to defendant’s fourth, eighth, eleventh,

20   thirteenth, sixteenth, and eighteenth affirmative defenses, and
21   DENIED in all other respects.

22               Defendant has twenty days from the date this Order is

23   signed to file an amended answer if it can do so consistent with

24   this Order.

25   Dated:    November 17, 2020

26
27

28
                                          3
